Sognier, Judge.
Appellant was convicted in a bench trial of aggravated assault and possession of a firearm by a convicted felon. He appeals on the general grounds.
The evidence discloses that Roosevelt Lee went to appellant Archie’s apartment to find out why appellant was falsely telling people that Lee owed money to appellant. After a verbal argument at appellant’s apartment door appellant partially closed the door and went to his bedroom to get a gun. When appellant’s wife saw appellant go into the bedroom she ran out of the apartment and told Lee, who was still standing outside the door, to run because appellant was drunk and had a gun. Appellant’s wife then ran downstairs as appellant came to the apartment door with a gun in his hand. Lee saw the gun and grabbed it in an attempt to take it away from appellant. In the ensuing struggle over the gun appellant shot Lee in the shoulder.
Appellant testified that the gun went off when he and Lee fell against a brick wall, but he acknowledged on cross-examination that the gun was in his hand and that his finger was on the trigger during *75the struggle. Appellant testified further that he got the gun only after Lee slapped him a few times during their initial argument. Appellant’s wife testified that she had purchased the gun, it was registered in her name and she had a permit to carry the gun.
Decided September 21, 1983.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Richard E. Hicks, Carole Wall, Assistant District Attorneys, for appellee.
Appellant has a previous felony conviction for violation of the Georgia Firearms and Weapons Act.
The evidence is sufficient to support the verdict. The weight of the evidence and credibility of witnesses are questions for the trier of fact, and this court passes on the sufficiency of the evidence, not its weight. Miller v. State, 163 Ga. App. 889, 890 (1) (296 SE2d 182) (1982). We find that a rational trier of fact could find from the evidence adduced at trial proof of appellant’s guilt beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Miller, supra.

Judgment affirmed.


Quillian, P. J., and Pope, J., concur.